Title: Treasury Department Circular to the Commissioners of Loans, 29 October 1791
From: 
To: 



Treasury DepartmentOct. 29th. 1791
sir,

Mistakes have been frequently made by the Commissioners of Loans, in the certificates directed to me for the purpose of transferring stock from one office to another; either by erroneously indenting the marginal Check, or otherwise. And whenever inaccuracies of this kind have occurred, it has been thought adviseable to return such certificates to the holders, with some indefinite intimation, of their not being in proper order, and that of course they were to be returned to the office where they issued.
It being essential to know that the alterations required be actually made by the officer, and not by the parties; it is my desire that in every case, where an error shall be corrected by you, either by issuing a new certificate, in lieu of the one returned; or by making such alteration in the identical certificate itself, you will note the circumstance on the back of it.
Although the want of accuracy here noticed, has been partial only; yet a desire to obviate inconveniencies for the future, induces me to recommend circumspection in the execution of this business to the officers in general.
I am   Sir   Your obedt Servant
A Hamilton
